Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive.  Applicant argues that “in the bending, a second drain flow path forming surface that forms a second drain flow path is formed by bending at the same time when the suction-side surface and the pressure-side surface are formed by bending” works to clarify the previous claim 17 language of “in the bending, a second drain flow path forming surface that forms a second drain flow path is formed by bending with the suction-side surface and the pressure-side surface”.  Examiner disagrees.
The amended claim language of claim 17 does not answer how the act of bending forms a drain flow path.  The amended language only seems to add that the second flow path is made by bending at the same time the suction and pressure side surfaces are made by bending.  Applicant goes on to say, in re claim 17, that “Applicant believes that the configuration “the second drain flow path is formed at the same time when the suction side surface and the pressure-side surface are formed by welding” becomes clear”.  It is worth noting that the language quoted by Applicant does not appear in claim 17.
Applicant quotes a portion of claim 20, saying that the configuration of the amended claim 20 is clear.  The portion quoted by Applicant does not reflect any of the 
Applicant argues that the slot (6) of Burdgick et al. should correspond to the opening of the first communication passage and therefore does not correspond to the first suction passage (port) being formed as a single groove.  Examiner believes it worth noting that in the previous rejection and repeated below, Examiner never indicated that the slot (6) of Burdgick et al. ever equated to the first suction port, but rather that the opening of the slot is indicated as the first suction port.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each openings" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claims 2-10 and 19, in that claims 2-10 and 19 depend either directly or indirectly from claim 1, claims 2-10 and 19 are similarly rejected.
Claim 1, discloses “wherein each openings of the plurality of first communication passages are independently communicate with the first suction port”.  The incorrect 
With regard to claims 2-10 and 19, in that claims 2-10 and 19 depend either directly or indirectly from claim 1, claims 2-10 and 19 are similarly rejected.
Claim 11 recites the limitation "each openings" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claims 13-18 and 20, in that claims 13-18 and 20 depend either directly or indirectly from claim 1, claims 13-18 and 20 are similarly rejected.
Claim 1, discloses “wherein each openings of the plurality of first communication passages are independently communicate with the first suction port”.  The incorrect syntax of this passage makes its meaning unclear and as such renders the claim indefinite.
With regard to claims 13-18 and 20, in that claims 13-18 and 20 depend either directly or indirectly from claim 1, claims 13-18 and 20 are similarly rejected.
Claim 17 discloses that the “second drain flow path is formed by bending at the same time when the suction-side surface and the pressure-side surface are formed by bending”.  It is unclear to Examiner what is meant by this wording.  It is not clear how the act of bending forms a drain flow path, thus rendering the claim indefinite.
With regard to claim 18, in that claim 18 depends from claim 17, claim 18 is similarly rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2013/0177397 (Burdgick et al. hereinafter).
With regard to claim 1, insofar as claim 1 is definite, Burdgick et al. discloses a steam turbine blade comprising:
a blade body comprising blade surfaces (4, 8) extending in a blade height direction, wherein 
the blade body comprises:
a first suction port (the opening for slot (6) on either the suction wall (4) or the pressure wall (8)) extending in the blade height direction, the first suction port being formed as a single groove that opens to the blade surface;
a first drain flow path (12B) internally extending in the blade height direction; and 
a plurality of first communication passages (6) internally provided away from one another (Fig. 3) in the blade height direction and independently of one another and making the first suction port and the first drain flow path (12B) in communication with each other,

With regard to claim 2, insofar as claim 2 is definite, Burdgick et al. discloses the steam turbine blade according to claim 1, wherein
the first suction port is formed in a recessed surface-shaped pressure-side surface (8) of the blade surface.
With regard to claim 3, insofar as claim 3 is definite, Burdgick et al. discloses the steam turbine blade according to claim 1, wherein
the first suction port is formed at a trailing edge-side end portion of the blade surface where the recessed surface-shaped pressure-side surface (8) and a protruding surface-shaped suction-side surface (4) are connected.
With regard to claim 4, insofar as claim 4 is definite, Burdgick et al. discloses the steam turbine blade according to claim 1, wherein
the first suction port is formed in an upper half region of the blade surface in the blade height direction (Fig. 3).
With regard to claim 10, insofar as claim 1 is definite, Burdgick et al. discloses a steam turbine comprising:
a rotor shaft configured to rotate around an axial line (a); and
the steam turbine blade according to claim 1 disposed surrounding the rotor shaft (paragraph [0024], lines 18-20).
With regard to claim 11, insofar as claim 11 is definite, Burdgick et al. discloses a method for manufacturing a steam turbine blade comprising a first suction port (the opening for slot (6) on either the suction wall (4) or the pressure wall (8)) extending in a 
the method comprising;
processing a plate-shaped suction-side plate member (4) capable of being formed into a protruding surface-shaped suction-side surface as the blade surface and a plate-shaped pressure-side plate member (8) capable of being formed into a recessed surface-shaped pressure-side surface as the blade surface;
joining the suction-side plate member (4) and the pressure-side plate member (8) to form the first drain flow path (12B) and the plurality of first communication passages (6) between the suction-side plate member (4) and the pressure-side plate member (8), wherein 
in the processing,
a first suction port forming surface forming the first suction port is formed on at least one of the suction-side plate member (4) and the pressure-side plate member (8),

the suction-side surface is formed on the suction-side plate member (4), and the pressure-side surface is formed on the pressure-side plate member (8),
wherein the processing comprises
removing by cutting a part of the suction-side plate member (4) and the pressure-side plate member (8); and
bending the suction-side plate member (4) and the pressure-side plate member (8),
in the removing, the first suction port forming surface, the first drain flow path (12B) forming surface, and the first communication passage (6) forming surface are formed, and
in the bending, the suction-side surface and the pressure-side surface are formed.  Paragraph [0023] discloses machining which comprises cutting and bending.
With regard to claim 13, insofar as claim 13 is definite, Burdgick et al. discloses the method for manufacturing a steam turbine blade according to claim 11, wherein
in the removing, when the suction-side plate member (4) and the pressure-side plate member (8) are joined, the first drain flow path (12B) forming surface is formed recessed from at least one of a suction-side plate member (4) inner surface located closer to a side of the pressure-side plate member (8) than the suction-side surface in the suction-side plate member (4) and a pressure-side plate member (8) inner surface 
With regard to claim 14, insofar as claim 14 is definite, Burdgick et al. discloses the method for manufacturing a steam turbine blade according to claim 11, wherein
in the removing, when the suction-side plate member (4) and the pressure-side plate member (8) are joined, the first communication passage forming surface is formed recessed from at least one of a suction-side plate member (4) inner surface located closer to a side of the pressure-side plate member (8) than the suction-side surface in the suction-side plate member (4) and a pressure-side plate member (8) inner surface located closer to a side of the suction-side plate member (4) than the pressure-side surface in the pressure-side surface.
With regard to claim 15, insofar as claim 15 is definite, Burdgick et al. discloses the method for manufacturing a steam turbine blade according to claim 11, wherein
in the removing, as the first suction port forming surface, when the suction-side plate member (4) is joined to the pressure-side plate member (8), a first suction port suction-side forming surface is formed, which is recessed from a suction-side plate member (4) inner surface located closer to a side of the pressure-side plate member (8) than the suction-side surface, and
in the joining, the suction-side plate member (4) and the pressure-side plate member (8) are joined (at weld(s) (10)) to form the first suction port between the first suction port suction-side forming surface and a trailing edge-side end surface of the pressure-side plate member (8).
With regard to claim 16, insofar as claim 16 is definite, Burdgick et al. discloses the method for manufacturing a steam turbine blade according to claim 11 wherein
in the processing, the suction-side plate member (4) and the pressure-side plate member (8) are prepared (joined by welds (10)) in a single blade forming plate member, and
in the bending, the blade forming plate member is bent to form the suction-side surface and the pressure-side surface and to form a leading edge (20) of the blade body.
With regard to claim 17, insofar as claim 17 is definite, Burdgick et al. discloses the method for manufacturing a steam turbine blade according to claim 11 wherein
in the bending, a second drain flow path (12A) forming surface that forms a second drain flow path is formed by bending at the same time when the suction-side surface and the pressure-side surface are formed by bending, wherein the second drain flow path forming surface extends in the blade height direction inside the blade body, and wherein the second drain flow path forming surface is formed closer to the leading edge (20) of the blade body than the first drain flow path (12B), and
in the removing, a second communication passage (6) is formed that penetrates the suction-side plate member (4) (paragraph [0008] discloses an embodiment wherein only the suction-side plate member (4) has a thinned segment (14), meaning that is where the communication passage (6) must reside) to make the suction-side surface (4) and the second drain flow path forming surface (12A) of the suction-side plate member in communication with each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdgick et al.
With regard to claim 19, insofar as claim 19 is definite, Burdgick et al. discloses the steam turbine blade according to claim 1, comprising: 
the blade body comprising blade surfaces extending in a blade height direction, wherein the blade body comprises:
a suction-side plate member (4) forming a protruding surface-shaped suction-side surface as the blade surface;
a pressure-side plate member (8) forming a recessed surface-shaped pressure-side surface as the blade surface;
a plurality of joining portions (10) joining the suction-side plate member (4) and the pressure-side plate member (8);

a second drain flow path (12A) extending in the blade height direction between the suction-side plate member (4) and the pressure-side plate member (8) and formed closer to the leading edge (20) of the blade body than the first drain flow path (12B);
the first suction port (the opening for slot (6) on either the suction wall (4) or the pressure wall (8)) and a second suction port (the opening for slot (6) on either the suction wall (4) or the pressure wall (8)) opening in the blade surface; 
a first communication passage (6) making the first suction port and the first drain flow path (12B) in communication with each other;
a second communication passage (6) making the second suction port and the second drain flow path (12A) in communication with each other; and
a partition portion (19) partitioning off the second drain flow path (12A) and the first drain flow path (12B) independently of each other inside the blade body, and
one of the plurality of joining portions (10) forms the partition portion by the joining
Burdgick et al. does not disclose wherein the partition portion is formed by welding.
Note that the claimed phrase “formed by welding” is being treated as a product-by-process limitation; that is, that the partition portion can be formed by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be .
Claims 5-9, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdgick et al.
With regard to claim 5, insofar as claim 5 is definite, Burdgick et al. discloses the steam turbine blade according to claim 1, wherein
the blade body comprises:
 a second drain flow path (12A) internally extending in the blade height direction and formed closer to a leading edge (20) of the blade body with respect to the first drain flow path (12B);
a second suction port opening in the protruding surface-shaped suction-side surface; and
a second communication passage (6) making the second suction port and the second drain flow path (12A) in communication with each other.
Burdgick et al. does not disclose a partition portion partitioning off the second drain flow path and the first drain flow path independently of each other inside the blade body or wherein the partition portion is formed by welding.
Kraft teaches a blade with fore and aft drain flow paths (54 and 53 respectively) wherein the flow paths are separated by a partition (52).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Burdgick et al. by forming partition portion partitioning off the second drain flow path and the first drain flow path independently of each other inside the blade body as taught in Kraft for the purposes of creating several chambers for receiving fluid from different points of the nozzle space (page 2, col. 1 lines 41-44 of Kraft).
Note that the claimed phrase “formed by welding” is being treated as a product-by-process limitation; that is, that the partition portion can be formed by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference, see MPEP 2113.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though the Burdgick et al. modification with regard to claim 5 is silent as to the process used to form the partition portion, it appears that the product of Burdgick et al. modification with regard to claim 5 would be the same or similar as the apparatus claimed.
With regard to claim 6, insofar as claim 6 is definite, the Burdgick et al. modification with regard to claim 5 discloses the steam turbine blade according to claim 5, wherein 
the blade body comprises:
a suction-side plate member (4) forming a protruding surface-shaped suction-side surface as the blade surface;

a plurality of joining portions (10) joining the suction-side plate member and the pressure-side plate member, and
one of the plurality of joining portions (10) forms the partition portion (52).  A person having ordinary skill in the art at the time the application was filed would have conceived that the partition portion (52) would need to be joined to the suction-side plate member (4) and the pressure-side plate member (8).
With regard to claim 7, insofar as claim 7 is definite, the Burdgick et al. modification with regard to claim 5 discloses the steam turbine blade according to claim 6, wherein
the first drain flow path (12B) is formed between the suction-side plate member (4) and the pressure-side plate member (8) by a first drain flow path forming surface formed on each of a suction-side plate member (4) inner surface located closer to a side of the pressure-side plate member (8) than the suction-side surface in the suction-side plate member (4) and a pressure-side plate member (8) inner surface located closer to a side of the suction-side plate member (4) than the pressure-side surface in the pressure-side plate member (8), and
the first drain flow path (12B) forming surface is formed recessed from at least one of the suction-side plate member (4) inner surface and the pressure-side plate member (8) inner surface.
With regard to claim 8, insofar as claim 8 is definite, the Burdgick et al. modification with regard to claim 5 discloses the steam turbine blade according to claim 6 wherein
each of the plurality of the first communication passages (6) is formed between the suction-side plate member (4) and the pressure-side plate member (8) by a first communication passage forming surface formed on each of a suction-side plate member (4) inner surface located closer to a side of the pressure-side plate member (8) than the suction-side surface in the suction-side plate member (4) and a pressure-side plate member (8) inner surface located closer to a side of the suction-side plate member (4) than the pressure-side surface in the pressure-side plate member (8), and
the first communication passage (6) forming surface is formed recessed from at least one of the suction-side plate member (4) inner surface and the pressure-side plate member (8) inner surface.
With regard to claim 9, insofar as claim 9 is definite, the Burdgick et al. modification with regard to claim 5 discloses the steam turbine blade according to claim 6 wherein 
the first suction port is formed, in the suction-side plate member (4), by a first suction port suction-side forming surface recessed from a suction-side plate member (4) inner surface located closer to a side of the pressure-side plate member (8) than the suction-side surface, and 
a trailing edge-side end surface of the pressure-side plate member (8).
With regard to claim 18, insofar as claim 18 is definite, the Burdgick et al. modification with regard to claim 5 discloses the method for manufacturing a steam turbine blade according to claim 17, wherein
in the joining, the suction-side plate member (4) and the pressure-side plate member (8) are joined (10) between the second drain flow path (12A) forming surface and the first drain flow path (12B) forming surface to form a partition portion partitioning off the second drain flow path (12B) and the first drain flow path (12A) independently of each other.
The Burdgick et al. modification with regard to claim 5 does not disclose wherein the partition portion is formed by welding.  Neither Burdgick et al. nor Kraft disclose how the partition portion is retained in the structure.
Burdgick et al. teaches welds (10) at the leading and trailing edges in order to mate the pressure and suction sides (paragraph [0022]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of the Burdgick et al. modification with regard to claim 5 by forming the partition portion by welding as taught in the Burdgick et al. modification with regard to claim 5 for the purposes of using a known and reliable method of connection/forming with a reasonable expectation of success.
With regard to claim 20, insofar as claim 18 is definite, the Burdgick et al. modification with regard to claim 18 discloses the method for manufacturing a steam turbine blade according to claim 11,
wherein, in the joining, the suction-side plate member (4) and the pressure-side plate member (8) are joined (at weld(s) (10)) between the second drain flow path (12A) forming surface and the first drain flow path (12B) forming surface to form a partition portion partitioning off the second drain flow path (12A) and the first drain flow path (12B) independently of each other, and
wherein the partition portion is formed by welding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745